I am very pleased to address, for the first time, this global family of ours at its seventy-first gathering, on behalf of the Government and the people of Kiribati.
I join previous speakers in congratulating President Peter Thomson on his election to the presidency of the General Assembly at its seventy- first session. I am particularly proud to see a Pacific brother leading this body during this critical period of transformation. I have every confidence that with his able leadership and Pacific wisdom, he will be able to guide us through these challenging times. He can be assured of our full support and cooperation.
I also join colleagues in acknowledging with appreciation the commendable leadership of his predecessor, Mr. Mogens Lykketoft of Denmark, in guiding our work during the seventieth session and in facilitating the implementation of the new 2030 Agenda for Sustainable Development.
This is a transitional period for us all. I am very happy that my first general debate coincides with the assumption of the Pacific to the presidency of the General Assembly. I am quite sad, though, that this is the last general debate of our beloved Secretary-General. I have read about and observed the untiring service that our Secretary-General has given humankind and his personal unwavering commitment and passion in focusing global attention on the most vulnerable, particularly the small and low-lying island countries as well as the communities on the front line of the many major challenges facing us today as a global family.
I am so proud to say that Mr. Ban Ki-moon is the first Secretary-General to ever have visited my country and our part of the world in the Pacific in the 71 years of the existence of this premier global body. This is a very rare opportunity, and I would like to personally thank and commend Mr. Ban Ki-moon for having taken that bold initiative. It is my sincere hope that the next visit of our Secretary-General to my country and the Pacific will be soon, not 60 or 70 years from now. This will be part of the transformation that we expect from our United Nations family.
Allow me, on this note, to acknowledge and commend, with heartfelt gratitude, the sterling leadership of our Secretary-General, Ban Ki-moon. I thank and commend him for being a steadfast advocate for and the voice of the voiceless. I thank and commend him for instilling our United Nations family and reaffirming an inclusive culture that ensures that no one is left behind. The legacy he will leave is enshrined in the new sustainable development Agenda and in the Paris Agreement, the catalyst for global attention and action on climate change.
On behalf of the people and the Government of Kiribati, I wish our Secretary-General the very best as he concludes his term as head of this global family of ours and as he takes on the next challenge in his unwavering service to humankind.
We meet at a very critical time in our history. The challenges facing us as we gather at this session are perhaps greater than when we met a year ago. We note with grave concern the increasing security challenges facing our global family, from conflicts around the world, the scourge of terrorism, transnational organized crime, war and nuclear testing, mass movements of refugees and migrants, to the often unstated but invisible silent killer, the non-communicable diseases, the health of our oceans and other looming challenges and uncertainties, some with incremental but very real existential threats such as climate change. These continue to undermine our efforts as a global family to achieve sustainable development.
I would also like to add that the new session provides a great opportunity for all of us — an opportunity to reaffirm and renew our commitment to our people and our planet. This is an opportunity to achieve peace and prosperity for all through genuine partnerships, to consolidate our efforts and resources in order to address the challenges we face, and to realize our vision for bringing about an inclusive world. As leaders, it is our opportunity to deliver on our commitments. We have a moral responsibility to do that, and we must do so forthwith.
The theme of this session — “The Sustainable Development Goals: a universal push to transform our world” — is a timely and appropriate one. For if we are to address the challenges we face and realize the opportunities available to us, we must change our mindset, our path and our ways. And we must do this together.
Climate change is a global challenge that requires universal transformation. We simply cannot afford to continue with business as usual. The future of those of us who are most vulnerable, such as my people and my country, is at stake. We need major changes in the global mindset, the global development pathways and the ways we do business. We must do this if we are to secure the future of my people and those who share the same fate, and to ensure that we are not left behind.
Every year, my country comes to this family gathering with constant cries for help in stopping the momentum of global warming and in assisting countries like mine to adapt to the adverse impact of climate change. It is distressing to see our people continuing to fight the effects of the onslaught of sea-level rises, storm surges and disasters such as Cyclone Pam and Cyclone Winston on their homes, farmland and livelihood, their heritage and their critical source of water. And I must say that the increasing frequency and severity of such events has exacerbated their heartbreaking impact on our people.
In some parts of our country, whole villages have had to be relocated because of severe coastal erosion and flooding. Food crops have been destroyed. Our freshwater lenses, our major source of drinking water, are being increasingly contaminated by intruding seawater. As we enter the La Niña period, with drought forecast for our country, water scarcity is already an issue for our people in both urban and rural areas, which has the potential to trigger other risks, for example, to sanitation, health and education. Kiribati is closely monitoring the situation and is seriously considering the immediate options for ensuring our people’s survival.
We urgently call for assistance from our United Nations family and its members, asking them to look into their hearts and help us address this looming, life-threatening issue as soon as possible. This is an issue that cannot wait for the Paris Agreement ratification process to happen. I came here straight from a meeting of our Parliament that was held because my people, especially our younger generation, are unremittingly protesting the increasing intensity of the effects of climate change. They are demanding swift action right now, without procrastination.
The adoption of the Paris Agreement on Climate Change last year gave humankind a sense of hope, embodying the global consensus that climate change is happening and must be resolved as soon as possible. It is a major first step in global action to counter climate change. The next challenge is to ensure the Agreement’s early entry into force. In this regard, I am pleased to say that following our signing of the Paris Agreement in April, I had the honour yesterday of depositing my country’s instrument of ratification during the high- level event for the entry into force of the Agreement. We are fully committed to the Agreement and to all climate-related undertakings aimed at ensuring that our global family addresses the root causes and impacts of climate change.
The suffering of our people must stop now. The Paris Agreement will not only help us address our challenges as a low-lying atoll nation already on the front line; it can also save others on the way to increasing vulnerability from ending up on the front
18/46 16-29553 line in the future. I commend our bigger brothers in our global family, notably China and the United States, for their commitment to this process. I urge the rest of our United Nations family to join them and help save those who urgently require immediate support and action to make it happen. This is an opportunity for us as leaders to push for an early entry into force of the Paris Agreement and transform our world for our generation and, more importantly, for future generations.
This is an opportunity for us to take care of one another. And we must do it together, as a family. There is a huge risk of being left behind for low-lying island nations such as mine — Tuvalu, the Marshall Islands, Tokelau, Tonga, the Maldives and countless others whose peoples live in coastal areas prone to drought, desertification, flooding and typhoons.
The global challenges facing our people, especially the most vulnerable, continue to test our humanity, love and compassion, which are powerful ingredients for achieving the global transformation that can lead to the future we all want. If we fail to achieve this transformation, we will be failing the people who look to us for leadership in improving their quality of life and securing a future for them, their children and their children’s children.
The President opened this session of the Assembly with his grandchildren by his side. It was a moving and significant moment, reminding all of us of our most important constituents, our children and their children. In his opening statement, he rightly said that it is our call to make, because if we fail, we have failed our grandchildren. As a leader and a grandfather, I am fully committed to serving and delivering to all the children and grandchildren of our global family.
The 17 Sustainable Development Goals (SDGs) have not been developed in a vacuum. They have been reflected over the years in one form or another in our own development plans. It is therefore to the national level that we should direct implementation assistance, including with additional resources, capacity-building and technology transfers. That is where such assistance can make a big difference in improving our peoples’ lives, especially at the grassroots level.
It will be a challenge if we have to continue to compete for resources within our multilateral agencies. On that note, I wish to acknowledge with deep appreciation the continuing assistance for our sustainable development efforts from our development partners. But implementing the 2030 Agenda for Sustainable Development will require much more. The universal push to transform our world requires all of us to contribute. It requires a global effort.
It is troubling to note that for years, indeed decades, our global family has often ignored the support and instrumental role of those who have contributed to the implementation of our sustainable development goals. As some of us would acknowledge, Taiwan has served as a significant partner and contributed significantly to achieving the objectives of our global family. This must be acknowledged and the increased and meaningful participation of Taiwan in international processes should be encouraged. We need our global transformation to include those who can contribute to the effective implementation of the SDGs.
I strongly believe that effective global transformation must start with leadership at the individual, community, Government and national levels. Good governance, transparency and accountability have been the fundamental guiding principles of my Government since our assumption of office over six months ago. They underpin our overarching policy objective to serve and to deliver to our people as responsible leaders.
I am very proud to say that at our first meeting of Parliament, we established a select committee on anti-corruption. Just last week, the Government submitted draft legislation to our Parliament on a code of conduct for leaders. In addition, during the same week, our Parliament passed a constitutional amendment that established a new Ministry of Justice. This will lead to a strengthening of our justice system and elevate levels of transparency and accountability. We firmly believe that, as a Government, we can transform our nation for the better if our actions as leaders are underpinned by strong principles of good governance, transparency and accountability. This promotes our people’s confidence and trust in their representatives.
If we are serious and genuine about the true transformation that we are talking about, then I challenge all of us, as leaders and representatives of our peoples, to ask ourselves this fundamental question: what is the greatest value and gift we have to give that can break the barriers between our peoples, our communities, our nations and our global family and truly transform our world? The answer is simple and the common denominator is also straightforward: it is our hearts and our love. This has been a missing ingredient in our recipe for global peace and security. Our biggest challenge here at the United Nations is that we have not been sharing our hearts and our love with each other. In fact, over the past 70 years, what we have been doing is fighting within our own family.
I truly believe that the heart of our United Nations family is the heart of all nations, big and small, land-locked and sea-locked, rich and poor, the most vulnerable and the least vulnerable. The heart of the United Nations should therefore beat for everyone, not just a few. Just this morning, I had the gracious honour and privilege to join the Federation of World Peace and Love in ringing a bell for love and peace in the world with a special prayer for Kiribati. This is a reminder to the world, particularly to all of us leaders, of our fundamental role as peacemakers.
We are reminded every day of the very purpose of this United Nations family — to promote and maintain peace and security in all its forms. It is a major challenge but a challenge that I believe can be overcome if we start working together as a true United Nations family with love, care, compassion, understanding, respect and tolerance. This is a true global transformation that can help our United Nations family serve its members and deliver solutions and results.
We are called upon to take up the challenge of this United Nations family gathering and ask whether or not we can transform ourselves and make a difference in the name of love — a simple but powerful and inclusive four-letter word that resonates in the four corners of the world. As we contemplate this question, I would like to conclude by sharing a poem that represents our hope and identity — an identity that we will fight to save as long as we can. We need help in this fight so that a part of this global family does not get left behind or lose its liberty or identity. The title of the poem is “My Frigatebird”.
“Cloaked in black, white-bellied, and fork-tailed,
you are my beauty in the north. With your long and graceful wings, you are my
inspiration in the centre. As you speed across the deep vast ocean, you are
my sanctuary in the south. With your clicking, wheezy calls, you are my song
and my garland everywhere. On a banner of blue, white, yellow and red, you
ascend beyond the waves and the sun’s rays. Now you struggle against storms and westerly
winds to find food and nesting.
But you will never leave in haste nor go in flight,
for you are the fulcrum of the universe. Arise, my frigate bird with valor and strength, rise
over the perilous tides from the east and fly brave and proud on the currents of wind, for you are and will always be my transformation. Proud am I to be an I-Kiribati — my frigatebird,
my liberty, my identity.”
In closing, I share with everyone in this Hall our hearts, our love and now our traditional blessing for health, peace and prosperity: “Te Mauri, Te Raoi ao Te Tabomoa”.
